F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          MAY 21 2002
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

 CURTIS LEE COOLEY,

               Plaintiff - Appellant,

          v.                                             No. 02-8006
                                                   (D. Ct. No. 01-CV-219)
 DENISE NAU, Laramie County Judge,                      (D. Wyoming)

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, EBEL, and LUCERO, Circuit Judges.


      After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th

Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.

      Pro se plaintiff Curtis Cooley appeals the dismissal of his civil rights

lawsuit against Laramie County Judge Denise Nau. Mr. Cooley alleged that Judge

Nau mistakenly found that he had violated the conditions of his probation, and


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
wrongfully confined him to a mental institution. Mr. Cooley sought $43 million

in damages. The district court dismissed the complaint as barred by absolute

judicial immunity. This appeal followed.

      Judges are entitled to absolute immunity from civil liability for judicial

acts, “unless committed in the clear absence of all jurisdiction.” Whitesel v.

Sengenberger, 222 F.3d 861, 867 (10th Cir. 2000). A judge does not act in the

clear absence of all jurisdiction even if she acted in error, maliciously, or in

excess of her authority. Id. Having reviewed the record, we agree with the

district court that Judge Nau did not act in the clear absence of all jurisdiction.

We therefore AFFIRM the ruling of the district court.

                                        ENTERED FOR THE COURT,



                                        Deanell Reece Tacha
                                        Circuit Judge




                                          -2-